Exhibit 10.35
THE GOLDMAN SACHS
AMENDED AND RESTATED STOCK INCENTIVE PLAN
OUTSIDE DIRECTOR          RSU AWARD
          This Award Agreement sets forth the terms and conditions of an Award
of RSUs granted to you under The Goldman Sachs Amended and Restated Stock
Incentive Plan (the “Plan”) as of the Date of Grant.
          1. The Plan. This Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement which are not defined in this Award Agreement have the meanings
as used or defined in the Plan. In light of the U.S. tax rules relating to
deferred compensation in Section 409A of the Code, to the extent that you are a
United States taxpayer, certain provisions of this Award Agreement and of the
Plan shall apply only as provided in Paragraph 11.
          2. Award. The number of RSUs subject to this Award is set forth in the
Award Statement delivered to you. Each RSU constitutes an unfunded and unsecured
promise of GS Inc. to deliver (or cause to be delivered) to you, subject to the
terms and conditions of this Award Agreement, a share of Common Stock (a
“Share”) (or cash or other property equal to the Fair Market Value thereof) on
the Delivery Date as provided herein. Until such delivery, you have only the
rights of a general unsecured creditor and no rights as a shareholder of GS Inc.
This Award is subject to all terms and provisions of the Plan and this Award
Agreement.
          3. Delivery.
          (a) In General. Except as provided below in this Paragraph 3 and
subject to Paragraphs 6, 7 and 11, the Delivery Date shall be on the first
Business Day in the third quarter of the Firm’s fiscal year that occurs within a
Window Period in the year following the year in which you cease to be a director
of the GS Inc. Board. The Firm may deliver cash or other property in lieu of all
or any portion of the Shares otherwise deliverable on the Delivery Date. Unless
otherwise determined by the Committee, or as otherwise provided in this Award
Agreement, delivery of Shares shall be effected by book-entry credit to the
Custody Account or to a brokerage account, as approved or required by the Firm.
No delivery of Shares shall be made unless you have timely established the
Custody Account or a brokerage account, as approved or required by the Firm. You
shall be the beneficial owner of any Shares properly credited to the Custody
Account or delivered to a brokerage account, as approved or required by the
Firm. You shall have no right to any dividend or distribution with respect to
such Shares if the record date for such dividend or distribution is prior to the
date the Custody Account or brokerage account, as approved or required by the
Firm, is properly credited with such Shares.
          (b) Death. Notwithstanding any other Paragraph of this Award Agreement
(except Paragraph 11), if you die prior to the Delivery Date, the Shares (or
cash or other property

 



--------------------------------------------------------------------------------



 



in lieu of all or any portion thereof) corresponding to your Outstanding RSUs
shall be delivered to the representative of your estate as soon as practicable
after the date of death and after such documentation as may be requested by the
Committee is provided to the Committee. The Committee may adopt procedures
pursuant to which you may be permitted to specifically bequeath some or all of
your Outstanding RSUs under your will to an organization described in
Sections 501(c)(3) and 2055(a) of the Code (or such other similar charitable
organization as may be approved by the Committee).
          4. Dividend Equivalent Rights. Prior to the delivery of Shares (or
cash or other property in lieu thereof) pursuant to this Award Agreement, at or
after the time of distribution of any regular cash dividend paid by GS Inc. in
respect of the Common Stock, you shall be entitled to receive an amount in cash
or other property equal to such regular cash dividend payment as would have been
made in respect of the Shares not yet delivered, as if the Shares had been
actually delivered.
          5. Non-transferability. Except as may otherwise be provided in this
Paragraph or as otherwise may be provided by the Committee, the limitations set
forth in Section 3.5 of the Plan shall apply to this Award. Any purported
transfer or assignment in violation of the provisions of this Paragraph 5 or
Section 3.5 of the Plan shall be void. The Committee may adopt procedures
pursuant to which you may transfer some or all of your RSUs through a gift for
no consideration to any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the recipient’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, and any other entity in which these persons (or the
recipient) own more than 50% of the voting interests.
          6. Conflicted Employment. Notwithstanding anything in this Award
Agreement to the contrary, if you accept employment at any U.S. Federal, state
or local government, any non-U.S. government, any supranational or international
organization, any self-regulatory organization or any agency, or instrumentality
of any such government or organization, or any other employer determined by the
Committee, and as a result of such employment, your continued holding of your
Outstanding RSUs would result in an actual or perceived conflict of interest
(“Conflicted Employment”), then you shall receive, at the sole discretion of the
Firm, either a lump sum cash payment in respect of, or delivery of Shares
underlying, your then Outstanding RSUs, in each case as soon as practicable
after the Committee has received satisfactory documentation relating to your
Conflicted Employment.
          7. Withholding, Consents and Legends.
          (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes in accordance with Section 3.2 of the Plan,
provided that the Committee may determine not to apply the minimum withholding
rate specified in Section 3.2.2 of the Plan.
          (b) Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents (as described
in Section 3.3 of the

-2-



--------------------------------------------------------------------------------



 



Plan) that the Committee may determine to be necessary or advisable, and, by
accepting this Award, you agree to the matters described in Section 3.3.3(d) of
the Plan.
          (c) GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable. GS Inc. may advise the transfer agent to place a stop
order against any legended Shares.
          8. Successors and Assigns of GS Inc. The terms and conditions of this
Award Agreement shall be binding upon and shall inure to the benefit of GS Inc.
and its successors and assigns.
          9. Amendment. The Committee reserves the right at any time to amend
the terms and conditions set forth in this Award Agreement in any respect in
accordance with Section 1.3 of the Plan, and the Board may amend the Plan in any
respect in accordance with Section 3.1 of the Plan. Notwithstanding the
foregoing and Sections 1.3.2(f), 1.3.2(h) and 3.1 of the Plan, no such amendment
shall materially adversely affect your rights and obligations under this Award
Agreement without your consent (or the consent of your estate, if such consent
is obtained after your death), except that the Committee reserves the right to
accelerate the delivery of the Shares and in its discretion provide that such
Shares may not be transferable until the Delivery Date. Any amendment of this
Award Agreement shall be in writing signed by an authorized member of the Board
or any other person or persons authorized by the Board.
          10. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
          11. Compliance of Award Agreement and Plan with Section 409A. The
provisions of this Paragraph 11 apply to you only if you are a United States
taxpayer.
          (a) References in this Award Agreement to “Section 409A” refer to
Section 409A of the Code, including any amendments or successor provisions to
that Section and any regulations and other administrative guidance thereunder,
in each case as they, from time to time, may be amended or interpreted through
further administrative guidance. This Award Agreement and the Plan provisions
that apply to this Award are intended and shall be construed to comply with
Section 409A (including the requirements applicable to, or the conditions for
exemption from treatment as, a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A
(“409A deferred compensation”), whether by reason of short-term deferral
treatment or other exceptions or provisions). The Committee shall have full
authority to give effect to this intent. To the extent necessary to give effect
to this intent, in the case of any conflict or potential inconsistency between
the provisions of the Plan (including, without limitation, Sections 1.3.2 and
2.1 thereof) and this Award Agreement, the provisions of this Award Agreement
shall govern, and in the case of any conflict or potential inconsistency between
this Paragraph 11 and the other provisions of this Award Agreement, this
Paragraph 11 shall govern.
          (b) Delivery of Shares shall not be delayed beyond the date on which
all applicable conditions or restrictions on delivery of Shares in respect of
your RSUs required by

-3-



--------------------------------------------------------------------------------



 



this Agreement (including, without limitation, those specified in Paragraphs
7(a) and (b), and the consents and other items specified in Section 3.3 of the
Plan) are satisfied, and shall occur by December 31 of the calendar year in
which the Delivery Date occurs unless, in order to permit such conditions or
restrictions to be satisfied, the Committee elects, pursuant to Treasury
Regulations section (“Reg.”) 1.409A-1(b)(4)(i)(D) or otherwise as may be
permitted in accordance with Section 409A, to delay delivery of Shares to a
later date as may be permitted under Section 409A, including, without
limitation, Regs. 1.409A-2(b)(7) (in conjunction with Section 3.21.3 of the Plan
pertaining to Code Section 162(m)) and 1.409A-3(d).
          (c) Notwithstanding the provisions of Paragraph 3(a) and
Section 1.3.2(i) of the Plan, to the extent necessary to comply with
Section 409A, any securities, other Awards or other property that the Firm may
deliver in respect of your RSUs shall not have the effect of deferring delivery
or payment, income inclusion, or a substantial risk of forfeiture, beyond the
date on which such delivery, payment or inclusion would occur or such risk of
forfeiture would lapse, with respect to the Shares that would otherwise have
been deliverable (unless the Committee elects a later date for this purpose
pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted under
Section 409A, including, without limitation and to the extent applicable, the
subsequent election provisions of Section 409A(a)(4)(C) of the Code and Reg.
1.409A-2(b)).
          (d) Notwithstanding the timing provisions of Paragraph 3(b), the
delivery of Shares referred to therein shall be made after the date of death and
during the calendar year that includes the date of death (or on such later date
as may be permitted under Section 409A).
          (e) Notwithstanding any provision of Paragraph 4 or Section 2.8.2 of
the Plan to the contrary, the Dividend Equivalent Rights with respect to each of
your Outstanding RSUs shall be paid to you within the calendar year that
includes the date of distribution of any corresponding regular cash dividends
paid by GS Inc. in respect of a Share the record date for which occurs on or
after the Date of Grant. The payment shall be in an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the Shares underlying such Outstanding RSUs.
          (f) The timing of delivery or payment referred to in Paragraph 6 shall
be the earlier of (i) the Delivery Date or (ii) within the calendar year in
which the Committee receives satisfactory documentation relating to your
Conflicted Employment, provided that such delivery or payment shall be made only
at such time as, and if and to the extent that it, as reasonably determined by
the Firm, would not result in the imposition of any additional tax to you under
Section 409A.
          (g) Section 3.4 of the Plan shall not apply to Awards that are 409A
deferred compensation.
          (h) Delivery of Shares in respect of this Award may be made, if and to
the extent elected by the Committee, later than the Delivery Date or other date
or period specified hereinabove (but, in the case of any Award that constitutes
409A deferred compensation, only to the extent that the later delivery is
permitted under Section 409A).

-4-



--------------------------------------------------------------------------------



 



          12. Headings. The headings in this Award Agreement are for the purpose
of convenience only and are not intended to define or limit the construction of
the provisions hereof.
          IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

                  THE GOLDMAN SACHS GROUP, INC.    
 
           
 
  By:    
 
   
 
  Name:        
 
  Title:        

Accepted and Agreed:
By:                                                             
Print Name:

-5-